Franklin County, No. 93APD07-917. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. On August 30, 1994, the record was filed in the Supreme Court. It appears from the records of this court that appellants have not filed a merit brief and supplement to the briefs in compliance with the Rules of Practice of the Supreme Court and therefore have failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte.